Citation Nr: 9908421	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-45 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from July 1944 to June 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1995 determination of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that this case has been returned to the Board 
following its remand to the RO in October 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the current appeal has been obtained. 

2.  The probative evidence of record does not show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.

3.  The residuals of a shrapnel wound of the left knee are 
not shown by the probative medical evidence to include tender 
and painful scars on objective demonstration, or limitation 
of motion of the joint.

4.  The residuals of a shrapnel wound of the left foot are 
not shown by the probative medical evidence to be manifested 
by a severe foot injury or severe impairment of Muscle Group 
X.



CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred during active service.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.312 (1998).

2.  The criteria for entitlement to increased evaluations for 
the residuals of shrapnel wounds of the left knee and left 
foot for the purpose of accrued benefits have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5121(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.71a, 4.73, 4.118, Diagnostic Codes 5260, 5261, 
5284, 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for 
the Cause of the Veteran's Death.

Criteria

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]." Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Where a claim is well grounded VA shall 
assist the claimant in developing the facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 
1468-69 (Fed. Cir. 1997). 

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1998).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b) (1998).

to the issue of whether the service-connected 
disability had a material influence in accelerating death in 
contributory cause of death cases.  Lathan v. Brown, 7 Vet. 
App. 359 (1995).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(2).


The basic statutory provision and regulation concerning 
service connection state that service connection may be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analysis

The appellant's claim for service connection for the 
veteran's cause of death is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The record shows that the veteran 
was service-connected for the residuals of shrapnel wounds of 
the left knee and left foot.  The record shows that an 
antecedent cause of the veteran's death was "sepsis secondary 
to recurrent infection of the left knee and foot joint 
probably secondary to old wound contributing to death," thus 
providing a potential link between the service-connected 
disabilities and the cause of the veteran's death on a 
contributory basis.  





The Board remanded the case in October 1997 to obtain medical 
records pertaining to the veteran's terminal illnesses in 
light of the fact that the physician signing the certificate 
of death had not attended the veteran.  The Board also sought 
a VA medical opinion regarding the causal relationship 
between the cause of the veteran's death and his service-
connected disabilities based upon review of the claims file.  
The appellant replied in a September 1998 letter that the 
veteran was treated by a private physician and no records 
were maintained or available.  In light of the foregoing, the 
Board is satisfied that all relevant facts have been properly 
developed and no further assistance to the appellant with 
respect to her claim is required to comply with § 5107(a).

In the case at hand, the Board finds that service connection 
is not warranted for the cause of the veteran's death.  The 
June 1995 certificate of death shows that the immediate cause 
of death was respiratory arrest due to cerebral edema which 
resulted from a cerebrovascular accident, which was 
considered as a natural cause of death.  As noted above, the 
certificate shows that the antecedent cause was sepsis 
secondary to recurrent infection of the left knee and foot 
joint probably secondary to old wound contributing to death.  
The probative evidence of record does not show that the 
cerebrovascular accident which precipitated the veteran's 
death is linked to an injury or disease incurred during 
service.  Rather, the antecedent cause listed on the 
certificate of death suggests that the veteran's service-
connected disabilities caused sepsis, thus contributing to 
the cause of death.  

The Board notes that the evidence in support of the claim 
consists of the notation on the certificate of death and the 
lay statements of the appellant.  

Generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (holding that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  Neither is 
the Board competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Here, the issue of whether the 
veteran's service-connected shrapnel wounds caused sepsis, 
thus contributing to the cause of the veteran's death 
involves an issue of medical causation for which competent 
medical evidence is required.  

The Board notes that the probative value of the certification 
of death is diminished by the fact that the physician's name 
who appears on the certificate did not treat the veteran at 
the time of his death.  The certificate of death shows that 
the physician had not attended the deceased at the time of 
death and that the place of death was the veteran's 
residence.  The Board finds that the antecedent cause listed 
on the certificate of death is nonetheless outweighed by the 
VA examiner's April 1998 opinion.

The VA examiner reviewed the claims file and concluded that 
it was not at least as likely as not that sepsis was present 
on the veteran's service-connected shrapnel wounds of the 
left knee and foot, or was a direct cause of his death.  The 
VA examiner noted that the claims file contained no evidence 
that the veteran was treated for either sepsis or bacteremia.  
The examiner noted that the scars of the left knee and foot 
were found to be unchanged since 1989 in an October 1992 VA 
examination and the examination report showed no evident 
signs of a chronic active infection.  

The Board also notes the October 1992 VA examination report 
is corroborated by the private examination report dated in 
June 1992 insofar as it does not show an assessment of 
chronic active infection.  The private examiner did note 
"signs of old smelling discharge of the left knee," but this 
clinical finding is not corroborated on the VA examination 
just four months later.  The VA examiner found no 
inflammation or swelling of the left knee.  Moreover, the VA 
examiner noted that the x-ray evidence showed no evidence of 
active osteomyelitis.  For these reasons and bases, the Board 
finds that the probative evidence does not establish 
recurrent infections of the veteran's service-connected 
shrapnel wounds of the left knee and foot.

Although the appellant is entitled to the benefit of the 
doubt where the evidence supporting a grant of her claim and 
the evidence supporting a denial of the claim are in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1990).  For these reasons and bases, the Board finds that a 
disability incurred in or aggravated by active service was 
neither the principal nor contributory cause of death.


II.  Entitlement to Accrued Benefits 
Based Upon Pending Claims for Service 
Connection.

Initially, the Board notes that the veteran had two claims 
pending at the time of his death.  First, the veteran had 
perfected his appeal as to the issue of an evaluation greater 
than 20 percent for the residuals of a shrapnel wound of the 
left foot.  Second, the veteran had perfected his appeal as 
to the issue of entitlement to a compensable rating for the 
residuals of a shrapnel wound of the left knee.  





The record shows that these issues were dismissed by the 
Board because they were not under active consideration by the 
Board at the time of his death and veteran's claims do not 
survive the death of the veteran.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).

Criteria

The statute provides that "periodic monetary benefits ... to 
which an individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due ... and unpaid for a 
period not to exceed two years, shall, upon the death of 
individual be paid."  38 U.S.C.A. § 5121 (West 1991 & Supp. 
1998); see also 38 C.F.R. § 3.1000 (1998).

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).

The regulations provide:

(4) Evidence in the file at date of death 
... will be considered to have been met 
when there is on file at the date of the 
veteran's death: 





(i) ... evidence, including 
uncertified statements, which is 
essentially complete and of such 
weight as to establish service 
connection or degree of disability 
for disease or injury when 
substantiated by other evidence in 
file at date of death or when 
considered in connection with the 
identifying, verifying, or 
corroborative effect of the death 
certificate. 

38 C.F.R. § 3.1000(d)(4)(i).

The Court has held that "evidence in the file at date of 
death" may include private hospital and examination reports 
submitted after date of death, thus permitting consideration 
of evidence deemed constructively in file at date of death.  
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

The criteria regarding the evaluation of the veteran's 
service-connected disabilities are reported below.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.


Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.  

Limitation of motion of the knee is rated under Diagnostic 
Code 5260 for limitation of flexion and Diagnostic Code 5261 
for limitation of extension.  38 C.F.R. § 4.71a. Flexion 
limited to 60 degrees warrants a 0 percent rating, and to 45 
degrees warrants a 10 percent evaluation.  Id., see also 38 
C.F.R. § 4.71a, Plate II.  Limitation of extension of the leg 
to 10 degrees warrants a 10 percent evaluation, whereas a 
20 percent evaluation requires that extension be limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The schedule of ratings provides a 0 percent evaluation for 
slight, a 10 percent evaluation for moderate, and a 
20 percent evaluation for moderately severe disability 
affecting the plantar muscles of Muscle Group X.  38 C.F.R. 
§ 4.73, Diagnostic Code 5310 (1996).  Muscle Group X 
functions include movements of the forefoot and toes as well 
as propulsion and thrust in walking.  Id.  

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.50 (1996).  Moderate 
disability of muscles is manifested by clinical findings 
which include moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b) (1996).

Objective findings of moderately severe disability of the 
muscles includes indications on palpation of moderate loss of 
deep fascia or muscle substance, or moderate loss of normal 
firm resistance of muscles compared with sound side.  
38 C.F.R. § 4.56(c) (1996).  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
marked or moderately severe loss.  Id.

The Board notes that the criteria for evaluation of muscle 
injuries were amended during the pendency of the appellant's 
claim for accrued benefits.  See 62 Fed. Reg. 30,235 (1997) 
(effective on July 3, 1997).  The Board has cited to the 
criteria effective prior to these revisions.  In this regard, 
the Board notes that the statute defines accrued benefits as 
"periodic monetary benefits ... under laws administered by [VA] 
to which an individual was entitled at death ... based on 
evidence in the file at the time of death."  38 U.S.C. 
§ 5121(a).  The Board finds that a reasonable construction of 
this language dictates that the law extant at the date of 
death controls the appellant's entitlement to accrued 
benefits.  The amended criteria were not effective at the 
time of death nor were the amended criteria intended to have 
retroactive effect.  Cf. Rhodan v. West, 12 Vet. App. 55 
(1998). 

The schedule of ratings for the musculoskeletal system 
provide a 20 percent evaluation for foot injuries that are 
moderately severe and a 30 percent evaluation for severe foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The applicable provisions in the schedule of ratings for the 
skin provide a 10 percent evaluation for superficial, poorly 
nourished scars, with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  The schedule also provides that scars may be 
evaluated on the basis of any related limitation of function 
of the body part which they affect.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Analysis

Following a review of the probative evidence of record at the 
time of the veteran's death, the Board finds that increased 
evaluations for the residuals of the shrapnel wounds of the 
left foot and left knee are not warranted.  

With respect to the left knee, the Board notes that the two 
scars were not shown by the medical evidence to be tender and 
painful to warrant a compensable evaluation.  The private 
examiner noted in the June 1992 private medical report that 
the scars were small and healed with signs of old 
inflammation.  On VA examination in October 1992, the 
examiner noted that the scars were barely visible, nontender, 
and non-depressed.  

The October 1992 VA x-ray report shows that metallic foreign 
bodies were imbedded in the medial femoral condyle without 
evidence of osteomyelitis or post-traumatic arthritis.  The 
probative medical evidence does not show that the left knee 
scars limit the function of the knee or that the imbedded 
foreign bodies result in compensable limitation of motion.  
The private examiner found that flexion of the knee was 
limited to 45 degrees and extension was limited greater than 
10 degrees.  


The private examiner's results are not corroborated on VA 
examination.  The VA examiner in October 1992 found slight 
tenderness of the left knee, but no limitation of motion.  

The Board finds that the private findings are outweighed by 
the clinical findings on VA examination.  In this regard, the 
VA examiner found that there was no limitation of function of 
the left knee and also noted that the veteran had a normal 
gait.  These findings of normal function and normal gait also 
do not show that a compensable evaluation is warranted on the 
basis of functional loss of the left knee due to pain.  See 
38 C.F.R. §§ 4.40, 4.45.

The Board finds that an evaluation greater than 20 percent is 
not warranted for the left foot disability based upon the 
evidence of record at the time of death.  The October 1992 x-
ray report shows that the veteran's residuals of a shrapnel 
wound of the left foot are manifested by multiple foreign 
bodies of the medial instep of the left foot.  The VA 
examiner described two scars of the left foot and the private 
examiner described a small scar on the medial border of the 
left foot.  The maximum schedular evaluation for a tender and 
painful scar, however, is 10 percent.  

An increased evaluation for the veteran's left foot 
disability is available under the criteria for Muscle Group X 
injuries manifested by severe impairment.  38 C.F.R. § 4.73a, 
Diagnostic Code 5310.  An increased evaluation is also 
available pursuant to the criteria for foot injuries 
manifested by severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

The June 1992 private medical report shows that the 
examination of the heel revealed "old swelling, tender and 
painful."  The private examiner noted that abduction of the 
left toe was "moderately impaired."  

The VA examiner in October 1992 found that the appearance and 
function of the foot were normal and found no deformity of 
the foot.  The VA examiner's diagnosis was residual scar due 
to the shrapnel wound with metallic foreign bodies on the 
medical instep of the foot, unchanged from August 1989.  The 
Board finds that the probative medical evidence does not 
establish severe impairment required for an increased 
evaluation under either the criteria for foot injuries or 
impairment of Muscle Group X.  

Following a review of the evidence of record with respect to 
the veteran's pending claims for increased evaluations, the 
Board finds that the criteria for entitlement to increased 
evaluations for the residuals of shrapnel wounds of the left 
knee and left foot have not been met.  Moreover, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
preponderance of evidence is against the claim.  Gilbert, 
supra.  Accordingly, the Board finds that periodic monetary 
benefits for increased evaluations were not due to the 
veteran at the time of death; and, the appeal for accrued 
benefits is denied.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to increased evaluations for the residuals of 
shrapnel wounds of the left knee and left foot for the 
purpose of accrued benefits is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals
